Citation Nr: 0411075	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  95-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1945.  He died in February 1990; the appellant is his surviving 
spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
When the case was most recently before the Board in May 2003, it 
was remanded for further RO action.  The RO completed the action 
requested by the Board, and the case has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran died in February 1990 as a result of ventricular 
fibrillation due to coronary artery disease, due to 
arteriosclerotic cardiovascular disease.  

3.  At the time of the veteran's death, service connection was in 
effect for a chronic duodenal ulcer, status post subtotal 
gastrectomy; the disability was evaluated as 40 percent disabling.

4.  Neither ventricular fibrillation, coronary artery disease, nor 
arteriosclerotic cardiovascular disease was present in service, 
manifested within one year following the veteran's separation from 
active duty, or etiologically related to service.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is required to specifically 
inform the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to notify the 
claimant that she should submit any pertinent evidence in her 
possession.

Through the statements of the case, supplemental statements of the 
case, prior remands of the Board, and various letters from the RO 
to the appellant, particularly by letter dated in August 2003, the 
appellant has been informed of the evidence and information 
necessary to substantiate her claim, the information required from 
her to enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her behalf, 
and the evidence that she should submit.  Although the RO has not 
specifically requested her to submit any pertinent evidence in her 
possession, it has informed her of the evidence that would be 
pertinent and requested her to submit such evidence.  Therefore, 
to this extent, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the implementing 
regulations.  

Additionally, the record also reflects that the veteran's service 
medical records have been obtained, as have all pertinent post-
service medical records.  The appellant has not identified the 
existence of any additional pertinent medical evidence that is not 
presently associated with the claims folder.  The Board is also 
unaware of any additional evidence or information that could be 
obtained to substantiate the appellant's claims.  In sum, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of the 
rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
appellant's claim was submitted years prior to the enactment of 
the VCAA.  Although the RO has not adjudicated the claim on a de 
novo basis following the provision of the notice required under 
the VCAA, there is no indication or reason to believe that a 
different outcome would result if the Board were to remand this 
case for RO adjudication on a de novo basis.  Therefore, in the 
Board's opinion, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not absolutely 
meet these standards.  Such an action would render a rating 
decision promulgated prior to providing the claimant full VCAA 
notice void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  In 
other words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
That is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial rating 
action.  Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the case 
would be required, and finally, the submission of a substantive 
appeal by the claimant.  Notwithstanding the fact that this claim 
has been pending for many years, the prior actions of the 
appellant would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of cases 
waiting to be adjudicated.  In the Board's opinion, no useful 
purpose would be served by this course of action.   

Accordingly, the Board will address the merits of the appellant's 
claim.  


Evidentiary Background

The veteran's service medical records are silent for any 
complaint, finding, or diagnosis of ventricular fibrillation, 
coronary artery disease, or arteriosclerotic cardiovascular 
disease.  However, he was treated during service for a duodenal 
ulcer.  Service connection was subsequently awarded for his 
chronic duodenal ulcer by rating action dated in March 1945.  

The veteran was hospitalized at a VA medical facility for gastric 
difficulties from February to April 1957.  He had been recently 
under stress and had complained of three to four weeks of right 
upper quadrant pain.  Radiographic evidence revealed the presence 
of duodenal ulcer disease and a suspicious craterlike projection 
on the lesser curvature aspect of the cap.  He underwent a 
subtotal gastrectomy to correct his bleeding duodenal ulcer.

From February 1988 to March 1988, the veteran received inpatient 
treatment at Christiana Medical Center, a private hospital.  On 
the day prior to his admission, he experienced decreased appetite 
and pain.  He was seen at the emergency room where it was felt 
that he had a small bowel obstruction.  He was hospitalized for 
decompression.  During his treatment, he developed an elevated 
temperature and went into a coma and respiratory failure.  He was 
taken to the Intensive Care Unit, given antibiotics and support 
with a nasotracheal tube and ventilator.  It was noted on the 
discharge summary that he did not do well for several days.  It 
was felt that a central abdominal abscess was responsible for his 
fever, sepsis, and coma.  He underwent exploratory surgery, but 
other than adhesion, there was no specific abnormality found.  He 
was transferred to the VA Medical Center (VAMC) in Wilmington, DE, 
for further treatment.  

Treatment records from the Wilmington VAMC indicate that the 
veteran was hospitalized from March to April 1988.  He had been 
doing well until February 1988 when he developed abdominal pains 
and signs and symptoms of incomplete bowel obstruction.  After 
improvement in his condition, he was discharged in good condition 
to the nursing home.  He was considered incompetent because of his 
impaired mental status due to an old cerebrovascular accident 
(CVA) and hypoxic encephalopathy.  He was totally disabled and 
unemployable.  

A private medical treatment record, dated in November 1989, shows 
that the veteran was brought in by his wife with complaints of 
confusion and many sleepless nights.  Impressions were atrial 
arrhythmias with sick sinus syndrome, status post pacemaker 
implantation, relative hypotension, venous insufficiency, and 
status post cardiac arrest.  

He was subsequently admitted to a private hospital in December 
1989 with an increase in baseline confusion.  He also complained 
of occasional chest pain and abdominal pain when he ate.  The 
diagnosis on admission was chest pain, rule out myocardial 
ischemia, rule out pulmonary embolism.  His medical history was 
significant for a CVA in 1984 with right-sided weakness, sick 
sinus syndrome necessitating a pacemaker in 1986, small bowel 
obstruction and nephritis, atrial fibrillation, cardiac arrest in 
1988, and peptic ulcer disease.  He also had a history of 
hypertension.  He was transferred to a VA hospital in February 
1990, for extended care.  Final diagnoses were gastritis, anoxic 
encephalopathy, status post cardiac arrest, CVA, status post VVI 
pacemaker, hypertension, and urinary tract infection.  He was 
discharged to live in a nursing home in February 1990.  

The veteran died after several days in the nursing home.  Records 
received from the nursing home show diagnoses on admission of 
arteriosclerotic cardiovascular disease, organic brain syndrome 
and anoxic encephalopathy, peptic ulcer disease, peripheral 
vascular disease, status post CVA with right-sided hemiparesis, 
status dermatitis of both lower extremities, and chronic atrial 
fibrillation with past pacemaker.  The diagnoses at death were 
ventricular fibrillation, coronary artery disease, and 
arteriosclerotic cardiovascular disease.  

The veteran's death certificate shows that he died in February 
1990 while residing at a nursing home.  The immediate cause of 
death is identified as ventricular fibrillation due to coronary 
artery disease due to arteriosclerotic cardiovascular disease.  No 
other condition was certified as implicated in the veteran's 
death.  An autopsy was not performed.  

The appellant filed her claim for service connection for the cause 
of the veteran's death in February 1990.  

In a statement received in September 1990, the appellant noted 
that the veteran had been taking medication for his stomach for 
many years until the date of his death.  He sought medical 
treatment in December 1989 for a stomach ache.  She attached a 
copy of a July 1990 statement from Dr. Marciana D. Filippone, a 
private physician.  Dr. Filippone noted that the veteran was 
hospitalized in December 1989 and evaluated for epigastric pain 
and reflux that had occurred despite maintenance H2 blocker 
therapy and his remote surgical history.  Upper endoscopy revealed 
bile reflux gastritis in the gastric remnant, status post partial 
gastrectomy with B2 anastomosis.  The veteran was treated with the 
addition of Carafate and Reglan to his medical regimen.  He also 
had episodic regurgitation during his admission.  

In a statement dated in December 1990, the appellant noted that 
the veteran's stomach swelled up and he had terrible pain in 
February 1988.  He was subsequently hospitalized.  While 
hospitalized, the veteran was taken to the intensive care unit in 
a coma.  Thereafter, he underwent exploratory surgery on his 
stomach.  The appellant was told that he had a cardiac arrest.  He 
was transferred to a VA hospital in March 1988.  From there, he 
was moved to a nursing home where his condition improved and he 
returned home after several months.  After about a year, the 
veteran began having difficulty sleeping and, in December 1989, 
his stomach started to hurt and he did not want to eat.  The 
appellant called 911 and the veteran was admitted.  She reported 
that his heart was tested and found to be "OK."  He was taking 
medication for his stomach.  After several weeks, his condition 
deteriorated and he would not eat or talk.  The veteran was moved 
to a nursing home in February 1990.  Several days later, the 
appellant was told that the veteran's heart was running out and he 
was being taken to the hospital.  However, he did not make it to 
the hospital and died at the nursing home.  

The appellant reiterated the veteran's medical history at a 
hearing before an RO hearing officer in October 1995.  She noted 
that she had been married to the veteran for over 46 years.  
During that time, he had always had stomach problems and was 
continually taking medication for his stomach.  She was not aware 
that the veteran had coronary problems until she saw his death 
certificate.  She proffered similar testimony at a subsequent 
hearing before an RO hearing officer in October 1997.  At that 
time, she reiterated her prior statements regarding the severity 
of the veteran's service-connected ulcer disability.  She reported 
that he had stomach pain and trouble during the hospitalization 
and residence in the nursing home prior to his death.  He was 
nauseated and vomiting and put on a liquid diet prior to his 
death.  

Pursuant to a development request from the Board, the veteran's 
claims folder was reviewed by a VA physician in April 2003.  The 
physician noted that he had carefully reviewed the claims folder.  
The veteran was noted to have a long history of peptic ulcer 
disease for which he had a subtotal gastrectomy.  Over the next 30 
years, he continued to have symptoms related to this and he was 
noted to have bile gastritis in the gastric remnant during his 
final hospitalization.  However, it was opined that the primary 
cause of death, "in no way," was related to his service-connected 
digestive disorder.  On the contrary, the veteran was noted to 
have a history of CVA, coronary artery disease with atrial 
fibrillation, and a previous cardiac arrest with resultant anoxic 
encephalopathy.  He apparently had a deteriorating course over 
approximately one year prior to his death.  It was noted that the 
appellant was correct in that the veteran's gastrointestinal 
symptoms did continue throughout his final hospitalization; 
however, there did not appear to be a direct contribution between 
his gastrointestinal disorder and his death.  


Legal Criteria


To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  

Where a veteran served for at least 90 days during a period of war 
and manifests cardiovascular disease to a degree of 10 percent 
within one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's death certificate, and terminal treatment records 
indicate that he died from ventricular fibrillation due to 
coronary artery disease due to arteriosclerotic cardiovascular 
disease.  There is no medical evidence suggesting that any of 
these disorders was present in service or until many years 
thereafter, or suggesting that any of the disorders was 
etiologically related to service or service-connected disability.  

The basis of the appellant's claim is that veteran's death was 
related to his service connected-gastrointestinal disorder.  The 
evidence shows that the veteran had a long history of gastric 
difficulty secondary to his connected-connected duodenal ulcer 
disease and subsequent subtotal gastrectomy.  However, while the 
veteran's terminal medical records show that he was treated for 
his gastrointestinal disorder during his final hospitalization and 
during his stay at the nursing home, there is no medical evidence 
indicating that the service-connected disability played a material 
causal role in the veteran's death.  Moreover, as noted above, the 
veteran's pertinent medical history was reviewed by a physician 
with appropriate expertise who determined that the service-
connected disability did not play a material role in the veteran's 
death.  

The evidence linking the veteran's death to his connected-
connected gastrointestinal disorder is limited to the appellant's 
own statements.  This is not competent evidence since laypersons, 
such as the appellant, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that the 
preponderance of the evidence is against the appellant's claim.  


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.



	
	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



